SUMMARY ORDER
Defendants appeal from a judgment incorporating an Amended Final Order of Permanent Injunction. We previously considered this case in United States v. Blue Ribbon Smoked Fish, Inc., 56 Fed. Appx. 542 (2d Cir.2003), in which we remanded the case to the District Court for modification of the permanent injunction consistent with our order.
We hold that the Amended Final Order of Permanent Injunction is consistent with the guidelines we set forth in our order of January 28, 2003.
We have considered all of defendants’ claims on appeal and find each of them to be without merit. We therefore AFFIRM the judgment of the District Court.